tcmemo_2006_181 united_states tax_court barry shrier petitioner v commissioner of internal revenue respondent docket no 8725-05l filed date cheryl r frank and gerald w kelly jr for petitioner vivian n rodriguez for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in proceeding with collection of petitioner’s income_tax liabilities relating to through findings_of_fact on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing relating to through the years in issue in the notice respondent determined that petitioner was liable for taxes and additions to tax totaling dollar_figure and dollar_figure respectively relating to the years in issue on date petitioner timely filed a form request for a collection_due_process_hearing request and stated that he did not have sufficient assets to cover the assessed liabilities on date petitioner sent respondent a form 433-a collection information statement for wage earners and self-employed individuals on date petitioner supplemented his form 433-a with copies of statements relating to petitioner’s checking credit card and telephone accounts petitioner also attached a copy of a statement relating to a car lease in the name of leo shrier petitioner’s father on date respondent conducted a telephone conference with petitioner during the conference petitioner requested that his account be placed in currently not collectible status because he was unemployed on date petitioner’s counsel informed respondent that petitioner was employed and would submit an offer-in-compromise oic relating to his income_tax liabilities while petitioner was unemployed petitioner’s parents made several deposits into his checking account deposits in a letter dated date respondent requested that petitioner provide an affidavit from petitioner’s parents as to the amount of money they gave him and cancelled checks corresponding to the deposits respondent also asked petitioner to explain the car lease expense on date petitioner submitted to respondent a form_656 offer_in_compromise in the amount of dollar_figure based on doubt as to collectibility march oic petitioner attached an updated form 433-a to the march oic but did not attach any additional financial documents in a letter dated date respondent requested additional financial information in a second letter also dated date respondent requested that petitioner provide the documents specified on form 433a and an affidavit from petitioner’s parents as to the amount of money they gave him respondent warned petitioner that if the requested documents were not received by date the march oic would not be accepted on date petitioner sent respondent an amended oic in the amount of dollar_figure based on doubt as to collectibility and effective tax_administration december oic petitioner attached to the december oic an updated form 433-a statements relating to petitioner’s checking account statements relating to an employee profit-sharing_plan and wage statements from his current employer in a letter dated date respondent stated that the december oic was insufficient because petitioner did not provide the requisite documentation relating to petitioner’s ability to pay respondent also informed petitioner that his claimed living_expenses eg food housing and transportation were in excess of the allowable_amount respondent also asserted that petitioner had not disclosed that he was living with another individual on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or relating to and through on date petitioner while residing in aventura florida filed his petition with the court relating to the years in issue and on date respondent issued petitioner a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code relating to on date the court filed respondent’s motion to dismiss for lack of jurisdiction and to strike as to the taxable_year on date the court granted respondent’s motion opinion petitioner does not dispute the underlying tax_liabilities where the validity of the liability is not at issue the court reviews the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 respondent’s determination will be sustained unless the determination is arbitrary capricious clearly unlawful or without sound basis in fact or law 112_tc_19 petitioner contends that respondent abused his discretion by not accepting the december oic section authorizes respondent to grant an oic as an alternative to pursuing a collection action but petitioner must provide detailed financial statements and supporting documentation sec_301_7122-1 proced admin regs respondent on numerous occasions requested supporting documentation from petitioner petitioner however failed to provide the requested information indeed respondent was unable to properly evaluate the december oic because petitioner did not provide the supporting documentation unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue relating to petitioner’s expenses ie housing food transportation and health care and certain deposits accordingly respondent did not abuse his discretion by not accepting an oic and proceeding with the proposed collection action id contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
